I concur in the order discharging the writ and remanding petitioner. While I am satisfied that the facts found in the commitment cannot well be distinguished from those of In reShortridge, 5 Cal. App. 371 [90 P. 478], that case in my opinion not only *Page 135 
reached but went beyond the limit of authority; and to the extent that it can be said to hold that a finding that the conduct and language of one addressing the court was boisterous and offensive, and interrupted the orderly conduct of the proceeding before the court, is insufficient to show contempt within the meaning of the law, it should no longer be followed.